               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

LANIS E. SOLOMON, JR.,

                      Plaintiff,
v.                                                   Case No. 18-CV-1922-JPS

MILWAUKEE COUNTY SHERIFF’S
OFFICE, C.O. SOBEK, C.O.                                              ORDER
HANNAH, C.O. MICKULECY, C.O.
BRIGGS, C.O. JACKSON, and C.O.
VANG,

                      Defendants.


       Plaintiff Lanis E. Solomon, Jr., who is incarcerated at the Milwaukee

County Jail (the “Jail”), proceeds in this matter pro se. He filed a complaint

alleging that Defendants violated his constitutional rights. (Docket #1). This

matter comes before the court on Plaintiff’s petition to proceed without

prepayment of the filing fee (in forma pauperis). (Docket #7).1 This matter

was originally assigned to Magistrate Judge David E. Jones. Due to

Plaintiff’s indigence, Magistrate Judge Jones waived payment of an initial

partial filing fee. (Docket #5). The case was reassigned to this branch of the

Court on December 20, 2018. The Court now proceeds to screen the

complaint.

       The court shall screen complaints brought by prisoners seeking relief

against a governmental entity or an officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint or portion



       1Plaintiff filed two such motions. (Docket #2 and #7). The second will be
granted, and the first denied as moot.
thereof if the prisoner has raised claims that are legally “frivolous or

malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

Id. § 1915A(b).

       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900

(7th Cir. 1997). The court may, therefore, dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109–

10 (7th Cir. 2003) (citations omitted).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and his statement need only

“give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers mere “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555). To state a claim, a complaint must

contain sufficient factual matter, accepted as true, “that is plausible on its

face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct


                                  Page 2 of 8
alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint’s allegations

“must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be

supported by factual allegations. Id. If there are well-pleaded factual

allegations, the court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. Section 1983, a plaintiff

must allege that: 1) he was deprived of a right secured by the Constitution

or laws of the United States; and 2) the deprivation was visited upon him

by a person or persons acting under color of state law. Buchanan-Moore v.

Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill. of N.

Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446

U.S. 635, 640 (1980). The court is obliged to give the plaintiff’s pro se

allegations, “however inartfully pleaded,” a liberal construction. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)).

       Plaintiff alleges that he was incarcerated in the Jail in August 2018.

(Docket #6 at 2).2 Defendants are correctional officers at the Jail. At one

point, Defendants accused Plaintiff of having a handcuff key on his person.

       2 Plaintiff filed an original complaint on December 6, 2018, (Docket #1), but
then filed an amended complaint on December 13, 2018, (Docket #6). The amended
complaint supersedes the prior complaint and so the Court screens only the
amended complaint. See Duda v. Bd. of Educ. of Franklin Park Pub. Sch. Dist. No. 84,
133 F.3d 1054, 1056–57 (7th Cir. 1998).


                                   Page 3 of 8
Id. Plaintiff admitted that he had one secreted in his rectum. Id. All of the

Defendants then allegedly rushed into Plaintiff’s cell and, while holding

him down, forcibly removed the key from his rectum. Id. at 3. Plaintiff

further claims that he was taken to the hospital afterwards, and when he

returned to the Jail, he was sprayed with pepper spray (he does not explain

what prompted the pepper spraying). Id. at 3.

       Plaintiff’s allegations state a claim for excessive force. Because he

was a pre-trial detainee at the time of the relevant incident, his claim arises

under the Due Process Clause of the Fourteenth Amendment. In the

excessive force context, the Due Process Clause, which prohibits all

“punishment,” affords broader protection than the Eighth Amendment’s

protection against only punishment that is “cruel and unusual.” See Wilson

v. Williams, 83 F.3d 870, 875 (7th Cir. 1996).

       The    Fourteenth      Amendment          prohibits   the   “objectively

unreasonable” use of force on a pre-trial detainee. Kingsley v. Hendrickson,

135 S. Ct. 2466, 2473 (2015). Objective reasonableness “turns on the facts and

circumstances of each particular case,” and the court must make this

determination “from the perspective of a reasonable officer on the scene.”

Id. The court must also account for the jail officials’ need to “preserve

internal order and discipline and to maintain institutional security.” Id.

(quotation omitted).

       Considerations that bear on the reasonableness or unreasonableness

of the force used may include, among other things: “the relationship

between the need for the use of force and the amount of force used; the

extent of the plaintiff’s injury; any effort made by the officer to temper or to

limit the amount of force; the severity of the security problem at issue; the

threat reasonably perceived by the officer; and whether the plaintiff was


                                  Page 4 of 8
actively resisting.” Id. Taking Plaintiff’s allegations as true, the Court

concludes that he has stated a claim for excessive force. Defendants will be

free to argue that Plaintiff’s possession of a handcuff key posed a sufficient

security risk that they needed to intervene immediately and forcefully to

remove it from Plaintiff’s rectum.

          “The Fourth Amendment protects, to some degree, prisoners’ bodily

integrity against unreasonable intrusions into their bodies.” King v.

McCarty, 781 F.3d 889, 900 (7th Cir. 2015); Sparks v. Stutler, 71 F.3d 259, 261

(7th Cir. 1995) (applying the Fourth Amendment in a prison context to the

use of a catheter, but finding no liability due to qualified immunity). The

Fourth Amendment assesses whether a search was “reasonable” under an

objective view of the circumstances. Florida v. Jimeno, 500 U.S. 248, 250–51

(1991).

          Plaintiff has sufficiently alleged that he was the victim of an

unreasonable body cavity search in light of the fact that Plaintiff would

have passed the key eventually. Defendants are free to argue that the

urgency of the situation and the jail’s penological interests warranted a

rectal search.

          The Milwaukee County Sheriff’s Office will be dismissed as a

defendant. Generally, county jails are non-suable entities. Smith v. Knox Cty.

Jail, 666 F.3d 1037, 1040 (7th Cir. 2012). Additionally, this incident appears

to be isolated and unique to the Plaintiff—there are no allegations that this

was done pursuant to a policy that would implicate the Milwaukee County

Sheriff’s Office in a Monell claim. See Monell v. Dep’t of Soc. Servs. of City of

New York, 436 U.S. 658, 690 (1978).

          In light of the foregoing, the Court finds that Plaintiff may proceed

on the following claims pursuant to 28 U.S.C. § 1915A(b):


                                   Page 5 of 8
       Claim One: The use of excessive force against Plaintiff, in violation

of the Fourteenth Amendment, by Defendants on August 9, 2018.

       Claim Two: The unreasonable search of Plaintiff, in violation of the

Fourth Amendment, by Defendants on August 9, 2018.

       Accordingly,

       IT IS ORDERED that Plaintiff’s second motion for leave to proceed

without prepayment of the filing fee (in forma pauperis) (Docket #7) be and

the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Plaintiff’s first motion for leave to

proceed without prepayment of the filing fee (in forma pauperis) (Docket #2)

be and the same is hereby DENIED as moot;

       IT IS FURTHER ORDERED that Defendant Milwaukee County

Sheriff’s Office be and the same is hereby DISMISSED from this action;

       IT IS FURTHER ORDERED that pursuant to the informal service

agreement between Milwaukee County and this court, copies of plaintiff’s

amended complaint and this order are being electronically sent today to

Milwaukee County for service on the Milwaukee County defendants.

       IT IS FURTHER ORDERED that, pursuant to the informal service

agreement between Milwaukee County and this court, the defendants shall

file a responsive pleading to the amended complaint within sixty days of

receiving electronic notice of this order;

       IT IS FURTHER ORDERED that the agency having custody of the

plaintiff shall collect from his institution trust account the balance of the

filing fee by collecting monthly payments from the plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to the plaintiff’s trust account and forwarding payments to the

Clerk of Court each time the amount in the account exceeds $10 in


                                 Page 6 of 8
accordance with 28 U.S.C. § 1915(b)(2). The payments shall be clearly

identified by the case name and number assigned to this action. If the

plaintiff is transferred to another institution, county, state, or federal, the

transferring institution shall forward a copy of this Order along with

plaintiff’s remaining balance to the receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined; and

       IT IS FURTHER ORDERED that the plaintiff shall submit all

correspondence and legal material to:

                     Office of the Clerk
                     United States District Court
                     Eastern District of Wisconsin
                     362 United States Courthouse
                     517 E. Wisconsin Avenue
                     Milwaukee, Wisconsin 53202

       PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE

COURT’S CHAMBERS. It will only delay the processing of the matter. As

each filing will be electronically scanned and entered on the docket upon

receipt by the clerk, the plaintiff need not mail copies to the defendants. All

defendants will be served electronically through the court’s electronic case

filing system. The plaintiff should also retain a personal copy of each

document filed with the court.

       The plaintiff is further advised that failure to make a timely

submission may result in the dismissal of this action for failure to prosecute.

In addition, the parties must notify the Clerk of Court of any change of

address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.




                                 Page 7 of 8
Dated at Milwaukee, Wisconsin, this 5th day of February, 2019.

                          BY THE COURT:



                          ____________________________________
                          J. P. Stadtmueller
                          U.S. District Judge




                        Page 8 of 8
